Citation Nr: 1728893	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with other specified depressive disorder, initially evaluated as 30 percent prior to September 5, 2014, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney

INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006, receiving a Purple Heart among much recognition.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2014 ratings decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

In the September 2011 rating decision, the RO granted service connection for PTSD with other specified depressive disorder, evaluating the disability as 30 percent disabling effective May 18, 2011.  In an October 2016 rating decision, the RO increased the disability evaluation to 50 percent disabling effective September 5, 2014.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Here, on the VA Form 9, the Veteran stated he was unemployed due to his service-connected PTSD, and the RO treated this as a claim for a TDIU and denied the claim in the May 2014 rating decision.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's symptoms of PTSD with other specified depressive disorder have been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The preponderance of the evidence shows that the Veteran is able to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to September 5, 2014, the criteria for a 50 percent evaluation, but not higher, for PTSD with other specified depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning September 5, 2014, the criteria for an evaluation in excess of 50 percent for PTSD with other specified depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of the Veteran's statements, three VA examination reports, a private medical treatment summary, and a lay statement by the Veteran's wife.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Initial Disability Rating

The Veteran essentially contends that his symptoms for PTSD with other specified depressive disorder are more disabling than contemplated by the initial 30 percent evaluation prior to September 5, 2014, and 50 percent evaluation thereafter.  The RO assigned the effective date for the increased evaluation based upon the date of the letter from the Veteran's treating mental health therapist.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  In the schedule, separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  To that end, evaluations are based upon a lack of usefulness, and the entire history must be considered.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Age, however, may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, (1991).  The Board will also consider entitlement to staged ratings to compensate for time since filing the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the RO has staged the Veteran's ratings by assigning an initial evaluation of 30 percent prior to September 5, 2014, and 50 percent thereafter.

The nomenclature used in the rating schedule for mental disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2016).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (quoting 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996)).  "A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  While the extent of social impairment must be considered, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a global assessment of functioning (GAF) score, is to be considered, but it is not determinative of the percentage disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  GAF scores correlate to a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 32 (4th ed. 1994)).

Under the DSM-IV, a GAF score of 31 to 40 reveals some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the Veteran's disability was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016), for which in pertinent part the General Rating Formula for Mental Disorders delineates:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Here, the pertinent evidence starts with the Veteran's wife's March 2011 statement.  She recounted that the Veteran drank heavily, especially on the anniversaries of his combat missions.  During these times he accused her of misbehaving while he risked his life.  She observed that he had become extremely impatient in everyday occurrences.  Within a few miles of driving, the Veteran became highly agitated.  When the Veteran felt threatened by another driver, his wife witnessed him swerving toward other cars to intimidate.  On at least three occasions the Veteran  jumped out of the car to "protect" or "defend" her against a driver or pedestrian.  If she was out shopping alone or with the children for more than an hour, the Veteran called; she sensed that the Veteran felt as if they are in danger without him.

She reported that the Veteran has difficulties with insomnia, was hypervigilant, and had an exaggerated startle response when sleeping and being awoken during the night.  She tried to move the weapons out of the bedroom but he brought them back after she fell asleep; he had a hard time sleeping without weapons.  She observed that the Veteran had completely withdrawn from his previous hobbies and outside social relationships that he used to enjoy.

In August 2011 the Veteran was afforded a VA examination.  At that time the Veteran was employed part-time, working six weeks followed by six-week intervals at home.  The Veteran had authored two published books.  The Veteran reported that he lost interest in hobbies, such as riding horses and calligraphy.  He reported being irritable, quick to anger, and withdrawn from social functions.  He walked around the house checking windows, was paranoid, and did not trust anyone.  He reported having nightmares four or five times a week, and he was drinking heavily.  The Veteran denied suicidal ideation.  The Veteran reported that the family went to movies occasionally and ate out at a restaurant about twice a week.  The Veteran did not like the crowds at the mall, hated parades, and became nervous if a large vehicle or tanker truck parked adjacent to him.  He was hypervigilant about plastic bags on the side of the road.

The examiner noted that the Veteran was appropriately dressed and he could handle his financial affairs.  He had a constricted affect, spoke with an angry tone, and manifested sadness and depression.  There was no history of inappropriate behavior. 
The examiner opined that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to the symptoms of Axis I, but generally satisfactory functioning remained.  The examiner assigned a GAF score of 55.

In May 2013 the Veteran was afforded a second VA examination.  The examiner noted that the Veteran was working out of his home as a published author of a recognized publisher, with two books published, and that he previously had been employed part-time.  The Veteran reported that he got tired of continuing his work duties and denied any problems with his performance.  

He reported that he helped with the children in the morning and that he tried to engage in fitness such as swimming.  He could not name any close friends.  The Veteran described ongoing problems with hyperarousal, re-experiencing of traumatic events, and avoidance behaviors.  He used Ambien up to three times a week, had restless sleep with occasional nightmares every other night, and could not fall back asleep after such episodes.  The Veteran also had intrusive daytime memories which could be triggered by stimuli, e.g. seeing roadside debris and seeing school buses reminded him of specific events that occurred during deployments in which innocent people were killed or injured.  The Veteran described significant startle response to sudden loud noises, pronounced hypervigilance, feeling guarded, and having difficulty relaxing and feeling calm.  He was hyperaware of his surroundings and very protective of  his family.  He had a tendency to catastrophize and worry about his family when he was not with them.  He avoided crowded and enclosed areas.  The examiner concluded that the Veteran had occasional and social impairment with reduced reliability and productivity.  He moved weapons out of the bedroom a couple of years before because he grabbed a gun when a young child came into the bedroom at night and it frightened the Veteran that he might have hurt her by accident.  The Veteran avoided hunting, which he used to enjoy.  He denied symptoms consistent with panic attacks or dissociative episodes, and any problems with physical displays of violence or verbal explosiveness, but he felt as if he had a more irritable temper and less frustration tolerance.  He denied symptoms consistent with depression.  

On mental status evaluation, the examiner noted that the Veteran was neatly dressed and groomed.  His thought processes were goal directed without evidence of 
circumstantiality or tangentiality, internal preoccupation, or paranoia.  He was generally cooperative and soft spoken; his mood was mildly irritable; and his affect was primarily guarded and restricted.  He missed points on number sequencing and clock drawing and scored a 28/30 on the SLUMS examination.  The Veteran denied suicidal or homicidal ideation, intent, or plan, and auditory or visual hallucinations.

The examiner opined that the Veteran retained the cognitive and emotional capacity to sustain work tasks, but will perform best in a limited setting, in which he has little to no contact with peers, supervisors, or the public due to symptoms of irritability and hyperarousal.  The examiner assigned a GAF score of 58.

In September 2014 the Veteran's private therapist summarized the Veteran's condition as determined over the course of nineteen sessions.  It was noted that the Veteran reported disturbing thoughts, frequent mood swings, and impaired ability to emotionally self-regulate.  The Veteran presented as hypervigilant, and he used avoidance as a coping skill.

The Veteran was afforded a third VA examination in September 2016.  This examiner also opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the symptoms currently endorsed by the Veteran "are extremely similar to those noted in previous reports."  The examiner opined, "[c]urrent symptoms remain essentially unchanged in type and severity, despite the veteran's participation in psychotherapy during a period of time since last reviewed in 2013."  

The examiner noted that the Veteran used to love engaging in his past occupation but in recent years had lost interest.  It was noted that the Veteran had survivor's guilt and because he felt different, it was difficult to be close to others emotionally.  The Veteran was anxious and avoided trash on the highway, and was "especially wary of panhandlers because, in war zones, people like that often concealed bombs or weapons."  The examiner noted that the Veteran's current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted a continual diagnosis of PTSD and other specified depressive disorder.  He determined that there was reduced reliability and productivity in regards to occupational and social impairment.  

The examiner noted that the Veteran published two more books since his last examination.  The Veteran reported that he had published approximately one book per year.  The Veteran managed to engage in TV interviews to promote his books when very few people had been involved.  He was able to tolerate small book signings in book stores.  It was noted that there had been a considerable reduction in the Veteran's alcohol consumption since 2011.

The Board finds the Veteran's and his wife's statements competent, credible, and affords them great weight as to the Veteran's symptoms of PTSD and the effects those symptoms have on the Veteran.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  On the other hand, generally speaking, "lay persons are not competent to opine on medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Id.

But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran is the best source of information about the symptoms he experiences and how those symptoms affect him.  His recitation of symptoms and facts of his experiences are consistent across the evidence of record.  The Veteran's wife spoke of matters of which she has first-hand knowledge through observing the Veteran.  Her statements are consistent with the Veteran's statements and the observations noted in the various medical reports prepared during examinations.

The Board has the responsibility of weighing the conflicting medical opinion contained in the August 2011 VA examination report with the two subsequent VA examination reports and the private therapist's summary as to the degree of occupational and social impairment the Veteran experiences due to PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The symptoms described in each report and the Veteran's recitations of experience are consistent from the time of his claim but there is a difference in the summary categorization of the symptoms by the August 2011 VA examiner.  The Board affords the conclusion contained in the August 2011 VA examination report little probative weight because it is inconsistent with the data contained within the report.  On the other hand, the Board affords great probative weight to the September 2016 VA examiner's opinion that the Veteran's symptomatology has not changed because the opinion is supported by the preponderance of the evidence.  Each of the VA examination reports and the private therapist's summary recite reports by the Veteran of the same symptoms with the same severity and effects.  The Veteran's wife's statement provides a start point of the manifestations of these symptoms.
Based on the preponderance of the evidence, the Board finds that the Veteran's disability more nearly approximates an evaluation of 50 percent disabling for the entire period on appeal.  The record shows that that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran has productivity in that he can focus to author material that is publishable by a recognized publishing company; he can interact with those responsible for promoting his books and the public; he can assist with childcare; and he is able to spend some quality time with his family in the community.  But this productivity is reduced and unreliable in that the Veteran is prone to feeling threatened and anxious by other drivers, crowds, and noisy environments.  As a result, the Veteran has jumped out of his vehicle to protect his wife, he swerves toward other drivers to intimidate them, and he needs to call his wife when she is shopping to make sure she is okay.  The Veteran's activities promoting his books are tailored to small venues with limited people.  Because the Veteran's symptoms are continuous, not episodic, they must be considered in planning activities thereby reducing the Veteran's reliability and productivity.  The May 2013 VA examiner summed it up in that the Veteran performs best in a limited environment with little contact with others.  Therefore, an initial evaluation of 50 percent disability is warranted.  Also, the Veteran was assigned GAF scores of 55 and 58 during this time period.  The Board notes that a GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (prior to 2015) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  The GAF scores reflected moderate symptoms and are consistent with a 50 percent disability evaluation.   Because the evidence shows that the Veteran's symptoms have been consistent since the date of claim, staged ratings are not warranted.

The Board finds that a rating in excess of 50 percent is not warranted since at no point during the appeal has the Veteran demonstrated occupational and social impairment with either deficiencies in most areas or total impairment.  The record shows that the Veteran is able to function independently, appropriately, and effectively.  The Veteran does not report having suicidal ideation; he speaks cogently; and he maintains his appearance.  Although the Veteran may have impaired impulse control, he makes choices that allow him to maintain productivity.  Although the Veteran reports flashbacks, he has not claimed that he becomes spatially disoriented.  Although the Veteran cannot name a friend, he has successfully engaged in the business of contracting with a major publisher and produced four books so he is not totally impaired in establishing and maintaining effective relationships.  Additionally, he maintains relationships with this family.  

Furthermore, the Veteran has not demonstrated total occupational and social impairment.  The evidence shows that he does not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In fact, he has demonstrated goal directed thought processes, did not have a history of inappropriate behavior, was able to perform his daily activities, denied suicidal ideation, took measures to ensure the safety of others with weapons, and denied hallucinations.  Therefore, an increase to 50 percent and no higher most appropriately reflects the Veteran's disability picture.

Total Disability Rating Based on Individual Unemployability

In January 2013, the RO treated the Veteran's statement made on his VA Form 9 that he was unemployed due to his service-connected PTSD as a claim for a total disability rating based on individual unemployability due to service-connected disability.  In May 2014, the RO denied the claim because the evidence showed that the Veteran was employed as a full-time writer and the Veteran had not returned a VA Form 21-8940.  The RO continued the denial in an October 2016 Supplemental Statement of the Case.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran is service connected for PTSD with other specified depressive disorder evaluated as 50 percent disabling, left hip disability evaluated as 10 percent disabling, left knee disability evaluated as 10 percent disabling, tinnitus evaluated as 10 percent disabling, and hearing loss evaluated as non-compensable.  

Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU. 38 C.F.R. § 4.16 (a). 

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16 (b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Veteran maintains that he is entitled to TDIU despite having a combined disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The evidence shows that the Veteran has given up his previous part-time employment and engages in authoring books that have been published by a reputable publisher.  During the August 2011 VA examination, the Veteran reported that it was his wife's suggestion that he write as a form of therapy.  The Veteran has published four books, two during the pendency of this appeal. The evidence implies that this endeavor is substantially gainful employment rather than marginal employment or a continued form of therapy.  The Veteran has not returned to VA any response as to this issue, either personally or through representation.  Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow all forms of substantially gainful employment consistent with his educational background and occupational experience. As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Prior to September 5, 2014, entitlement to an evaluation of 50 percent, but not higher, for PTSD with other specified depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.

Beginning September 5, 2014, entitlement to an evaluation in excess of 50 percent for PTSD with other specified depressive disorder is denied.

A TDIU is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


